[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RESERVATION
At the request and with the consent of all the parties to the above entitled case, the court reserves the question stated in the foregoing stipulation for the consideration and advice of the supreme court.
BY THE COURT,
Aronson, J.
ORDER
The motion to reserve the following question for review by the Connecticut Supreme Court is hereby granted. CT Page 6918
The question reserved for review is as follows:
Whether a common carrier owned by the State of Connecticut is obligated to provide uninsured or underinsured motorist benefits pursuant to Connecticut General Statutes Section 38a-336, et seq. (formerly Section 38-175 et seq.) for the benefit of its passengers.
Aronson, J.